365 F.2d 831
William J. FORD, Appellant,v.Lawrence E. WILSON, Warden California State Prison, Appellee.
No. 20821.
United States Court of Appeals Ninth Circuit.
September 8, 1966.

Appeal from the United States District Court for the Northern District of California; George B. Harris, Judge.
Wm. J. Ford, in pro. per.
Thomas C. Lynch, Atty. Gen. of Cal., Robert R. Granucci, John T. Murphy, Deputy Attys. Gen., San Francisco, Cal., for appellee.
Before JOHNSEN,* MERRILL and BROWNING, Circuit Judges.
PER CURIAM.


1
We are satisfied from a careful evaluation of appellant's complaint under the Civil Rights Act, 42 U.S.C. § 1983, that the district court did not abuse its discretion in denying leave to commence the action without payment of fees and costs under 28 U.S.C. § 1915.



Notes:


*
 Harvey M. Johnson, of the Eighth Circuit, sitting by designation